Judge Brooke,
delivered the opinion of the court.*
The court is of opinion, that the other devisees interested in the Fincastle property, ought to have been made parties, and an account of the sales of that property taken. The court is further of opinion, that John Mitchell, the other executor, ought also to have been before the court, it being ailedged in the bill that the sale was made by them jointly, and that the said decree is erroneous 5 therefore, it is decreed and ordered, that the same be reversed and annulled, and. that the appellee do pay unto the appellants the costs, as well by themselves as by their intestate expended in the prosecution of the appeal aforesaid here; and it is ordered, that the cause be remanded to the said chancery court, for further proceedings to be had therein.

 Judge Roane was absent from indisposition.